Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00892-CV

                                     Dora GULLEY,
                                        Appellant

                                         v.
                 TARH E&P Holdings, L.P., James W. Ander Living Trust
                            STATE FARM LLOYDS,
                                     Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-03371
                          Honorable Sol Casseb, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee State Farm Lloyds recover its costs of appeal from
appellant Dora Gulley.

      SIGNED December 23, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice